Citation Nr: 1104387	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the reduction in the disability rating for the 
Veteran's service-connected torn medial and lateral meniscus of 
the left knee (hereafter "left knee disability") from 20 
percent to 10 percent, effective from November 30, 2006, was 
proper.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected torn medial and lateral meniscus in the 
left knee subsequent to November 30, 2006. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow







INTRODUCTION

The Veteran had active military service from January 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, that reduced the disability rating for the Veteran's 
left knee disability from 20 percent to 10 percent.

The issue of entitlement to a disability rating in excess of 10 
percent for service-connected torn medial and lateral meniscus in 
the left knee subsequent to November 30, 2006, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's reduction in the Veteran's left knee disability 
rating from 20 percent to 10 percent, effective from November 30, 
2006, was appropriately executed under 38 C.F.R. § 3.105(e) and 
VAOPGCPREC 71-91 and 29-97.

2.  The evidence of record at the time the February 2007 rating 
decision was issued reducing the Veteran's disability rating for 
his service-connected left knee disability failed to demonstrate 
that his left knee disability was productive of limitation of 
flexion to 45 degrees or less, limitation of extension of 10 
degrees or more, or ankylosis; or that, after considering 
additional functional limitations, his disability was consistent 
with a finding of limitation of flexion to 30 degrees or 
limitation of flexion to 15 degrees.


CONCLUSION OF LAW

The reduction of the disability rating for the service-connected 
torn medial and lateral meniscus of the left knee from 20 percent 
to 10 percent, effective from November 30, 2006, was proper.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
Diagnostic Codes 5258 through 5261 (2010), and VAOPGCPREC 71-91 
(Nov. 1991) and 29-97 (Aug. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of a November 2004 rating decision, the RO initially 
awarded service connection for the Veteran's left knee disability 
and evaluated the disorder as 20 percent disabling, effective 
from June 22, 2004 (the date of the Veteran's claim for service 
connection).  

In November 2006, the Veteran filed a claim seeking increased 
disability ratings for all of his service-connected disabilities, 
including his left knee disability.  In a February 2007 rating 
decision, the RO reduced the disability rating for the Veteran's 
service-connected left knee disability from 20 percent to 10 
percent.  The reduction was effective on November 30, 2006, the 
date of the last VA examination.  The reasons stated by the RO 
for the reduction was that clear and unmistakable error was found 
in the evaluation of the left knee disability.  

The Veteran essentially contends that his service-connected left 
knee disability has not improved to warrant the reduction in 
rating.

Initially, the Board finds that review of the reasons and bases 
set forth by the RO in the February 2007 rating decision 
demonstrates that the RO did not actually reduce the Veteran's 
disability rating for his left knee disability based upon clear 
and unmistakable.  Despite reciting the law relating to clear and 
unmistakable error, the RO did not discuss the November 2004 
rating decision that established the 20 percent disability 
rating; nor did it base its decision on the evidence of record at 
the time of the November 2004 rating decision.  Rather, the 
decision was solely based upon the current evidence received in 
conjunction with the Veteran's November 2006 claim for an 
increased disability rating.  

Clear and unmistakable error is used to revise a prior final 
rating decision, not as the grounds for reducing a rating in a 
current rating decision.  38 C.F.R. § 3.105(a).  Where clear and 
unmistakable error is established, the prior decision will be 
versed or amended.  For the purposes of authorizing benefits, the 
rating which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect as if 
the corrected decision had been made on the date of the reversed 
decision.  Id.  In the present case, the RO never even discussed 
the prior November 2004 decision.  Furthermore, the effective 
date assigned for the reduction was in November 2006 and not June 
22, 2004, the effective date of service connection assigned in 
the November 2004 rating decision that also assigned the 20 
percent disability rating. 

Moreover, review for CUE is only upon the evidence of record at 
the time the prior final decision was entered.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 
38 U.S.C. § 5109A that RO CUE must be based upon the evidence of 
record at the time of the decision).  In the present case, the RO 
only discussed the current evidence of record.  It did not 
discuss the evidence of record at the time of the November 2004 
rating decision and whether that evidence was insufficient to 
uphold the 20 percent disability rating awarded in that rating 
decision.

Consequently, the Board finds that the RO's reduction of the 
Veteran's disability rating for his left knee disability was not 
based upon CUE in the November 2004 rating decision, but was in 
actuality a reduction under 38 C.F.R. § 3.105(e).

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 38 
U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 
(1999) and cases cited therein.  Procedurally, where a reduction 
in an evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance must be prepared 
setting forth all material facts and reasons.  In addition, the 
RO must notify the veteran that he has 60 days to present 
additional evidence showing that compensation should be continued 
at the present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the request 
is received by VA within 30 days from the date of the notice.  If 
no additional evidence is received within the 60 day period and 
no hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice to 
the veteran expires.  38 C.F.R. § 3.105(e).

However, applicable to the present case, VA's General Counsel has 
held that the provisions of 38 C.F.R. § 3.105(e) do not apply 
where there is no reduction in the amount of compensation 
payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 
97 (Aug. 1997).  It reasoned that this regulation is only 
applicable where there is both a reduction in evaluation and a 
reduction or discontinuance of compensation payable.  

The Board notes that the RO did not follow the notice procedures 
in § 3.105(e) in that it did not send the Veteran a proposed 
reduction and give him an opportunity to respond before issue the 
final rating action reducing the disability rating for the 
Veteran's left knee disability.  Nevertheless, the Board finds 
that the RO was not required to follow those procedures as there 
was no reduction in the amount of compensation payable to the 
Veteran because, in the same rating decision that reduced the 
rating for the left knee disability to 10 percent, the RO granted 
an increased disability rating for his service-connected back 
disability from 10 percent to 20 percent.  As a result, there was 
no reduction in the Veteran's combined disability rating.  His 
combined rating remained at 50 percent.  Consequently, the 
compensation payable to the Veteran did not change, and the 
notice provisions of § 3.105(e) did not apply to the reduction of 
the disability rating for the left knee disability in the 
February 2007 rating decision.  

Having found that there was no procedural error in the reduction 
of the left knee disability's rating, the Board must now consider 
whether the reduction was factually appropriate.  

Rating agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
VA regulations governing disability compensation and pension.  VA 
benefits recipients, however, may be afforded greater protections 
under 38 C.F.R. § 3.344(a) & (b), which sets forth the 
requirements for reduction of ratings in effect for five years or 
more.  The requirements prescribe that only evidence of sustained 
material improvement under the ordinary conditions of life, as 
shown by full and complete examinations, can justify a reduction.  
These provisions also prohibit a reduction on the basis of a 
single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 
(1995). 

However, with respect to other disabilities that are likely to 
improve (i.e., those in effect for less than five years), re-
examinations disclosing improvement in disabilities will warrant 
a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is 
necessary to ascertain, based upon a review of the entire 
recorded history of the condition, whether the evidence reflects 
an actual change in disability and whether examination reports 
reflecting change are based upon thorough examinations.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 
and 4.13); 38 C.F.R. 3.344(c).

In the present case, the previous rating had been in effect for 
less than five years.  In particular, the 20 percent rating for 
the Veteran's left knee disability was assigned effective in June 
2004 and was reduced to 10 percent effective in November 2006.  
Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do 
not apply in this case.  

Finally, in determining whether a reduction was proper, the Board 
must focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating whether 
the condition had actually improved.  Dofflemyer v. Derwinski, 
2 Vet. App. 277, 281-282 (1992).  It should be emphasized, 
however, that such after-the-fact evidence may not be used to 
justify an improper reduction.  

The evidence considered by the RO in reducing the rating for the 
Veteran's left knee disability consists of VA treatment records 
from August 2004 through November 2006 and the report of a 
November 2006 VA examination.  
 
A note of a VA Orthopedics Consult from December 2004 shows that 
the Veteran complained of increasing pain in the left knee.  He 
essentially stated that he had pain over significant portion of 
the day especially when he is getting up from a seated position.  
This pain was limiting him when he walked.  He also complained of 
significant symptoms of catching and locking in the knee, which 
would happen when he was ambulating on the knee.  He stated that 
this would happen quite often and had been increasing in 
frequency.  He reported using a cane and occasionally a brace.  
He also reported having metallic fragments in his knee when he 
was injured in service and having irrigation and debridement of 
his knee at that time.  Physical examination demonstrated that 
range of motion of the left knee was from 0 degrees of extension 
to 120 degrees of flexion.  He had medial and lateral joint line 
pain and a 10 to 15 cc effusion.  The physician also noted that 
he could palpate a medial femoral osteophyte although he was not 
significantly tender over his medial femoral condyle.  He was not 
able to get the knee into catch or lock.  The Veteran had pain 
with patellar tilting glide essentially underneath his patella.  
The knee was stable to anterior and posterior drawer, and 
Lachman's was negative.  The knee was also stable to varus and 
valgus stresses.  X-rays taken in August 2004 were reviewed and 
noted to demonstrate patellofemoral and medial arthritis.  It was 
also noted that the Veteran had had an MRI (magnetic resonance 
imaging study) that essentially showed a large posterior enlarged 
medial meniscus tear with extension both to the posterior horn 
and middle third of the meniscus.  It also showed patellofemoral 
and medial compartment degeneration of the articular surface.  
The assessment was that the Veteran had both degenerative disease 
and a meniscal tear.  It was noted that the large medial meniscus 
tear could be the cause of the catching and locking symptoms the 
Veteran complained of.  Arthroscopic surgery was recommended for 
debridement of the medial meniscus tear.  The physician noted 
that he believed it would relieve some of the symptoms but it 
would not relieve his symptoms of anterior knee pain especially 
when moving his knee from 30 degrees to 90 degrees as it was 
believed these symptoms were due to significant patellofemoral 
arthritis.  

The Board notes that, based upon the symptomatology shown in the 
December 2004 treatment note, a 20 percent disability rating 
would be warranted under Diagnostic Code 5258 for dislocated 
semilunar (i.e., meniscus) cartilage with frequent episodes of 
"locking," pain and effusion into the joint even if one were to 
disagree with the reasoning in the November 2004 rating decision 
that awarded the 20 percent disability rating under Diagnostic 
Code 5260 for limitation of flexion with additional factors of 
pain, weakness and flare-ups.  38 C.F.R. § 4.71a.  

However, the Veteran underwent arthroscopic surgery in January 
2005 for repair of his left medial meniscal tear.  During the 
surgery, no loose bodies were visualized in the joint.  Grade 
III/IV chondrosis of the patellofemoral joint was noted, and the 
medial compartment was significant for grade IV chondrosis on the 
medial femoral condyle, in addition to anteriorly on the tibial 
plateau.  The posterior horn of the medial meniscus was found to 
have degenerative changes; however, it had a stable rim 
throughout.  The posterior horn of the medial meniscus was found 
to be free with evidence of a prior meniscal surgery.  The 
posterior horn, posterior body, medial body, and anterior body of 
the lateral meniscus was found to be normal with grade II-III 
chondrosis of the tibia and femur.  The posterior horn was 
vigorously debrided.  The initial exam under anesthesia showed 
the patient to have no significant anterior and posterior drawer, 
no increase in varus, valgus instability and no ambulatory 
instability.

Subsequent VA treatment records fail to show any additional 
treatment for or complaints relating to the Veteran's left knee 
disability until December 2005, except for notes indicating that 
the Veteran is prescribed and had been engaged in a long term 
swimming program as maintenance and rehabilitation for chronic 
back, knee and shoulder problems.  In December 2005, the Veteran 
complained to his primary care physician of having increased pain 
in his left knee.  The Veteran was seen for an Orthopedics 
consult in February 2006.  It was noted that the Veteran reported 
doing well after the January 2005 surgery for about nine months 
until September 2005 when he was chopping some wood and a log 
fell and contused his knee while he was weight bearing in 
flexion.  He stated that it hurt a lot at that time but did not 
swell, but then about a month or two later he started having 
intermittent effusions and locking episodes.  He stated that he 
feels as if his knee goes into hyperextension when it locks and 
he cannot shake it loose like he used to.  He complained that it 
felt like there was a marble in his knee.  Physical examination 
demonstrated a mild effusion in the left knee with range of 
motion from 0 degrees to 120 degrees.  He had full strength in 
the knee.  McMurray's test was negative.  He was not particularly 
painful on the medial or lateral joint lines.  X-rays showed a 
loose body.  The assessment was that this was causing his 
symptoms.  It was noted that he also had left knee degenerative 
joint disease and he was aware of the pain and the difference of 
the pain of what he experienced without versus with this supposed 
loose body.  The plan was for him to undergo arthroscopic surgery 
to remove the loose body, which he did in March 2006.  A June 
2006 follow up note demonstrates the Veteran reported having 80 
percent relief of knee discomfort since the March 2006 surgery.  

The Veteran underwent VA examination in November 2006 at which he 
complained of pain, weakness, stiffness, swelling and a giving 
way sensation in the knee.  He denied any locking up.  He also 
reported that occasionally his knee will get warm but there is no 
redness.  It was noted that he had some fatigability and lack of 
endurance evidenced by him only being able to walk 100 yards.  He 
reported flare ups of knee pain approximately once a month that 
could last up to one week.  These are precipitated by heavy 
lifting or walking a lot and are alleviated by getting into a 
Jacuzzi and taking pain medication.  These flare ups decrease the 
distance the Veteran can walk and increase his pain level.  The 
Veteran also related that he swims on a regular basis for 
exercise and that he has a brace that he uses occasionally on his 
left knee.  He denied dislocations and inflammatory arthritis.  
As far as the effects of the condition on the Veteran's usual 
activities, he said he is limited in walking long distances, 
climbing ladders, and mowing the lawn.

Physical examination demonstrated that the Veteran's gait was 
essentially normal.  The joint was not warm and was without 
swelling.  There was mild tenderness around the patella and the 
inner aspect of the knee.  There was no ankylosis.  Range of 
motion was from 0 degrees to 110 degrees at which point there was 
pain.  The medial and lateral collateral ligaments and the 
anterior and posterior cruciate ligaments appeared to be intact.  
Repetitive motion of the knee in flexion and extension did not 
change the range of motion.  As previous x-rays had shown 
arthritis, no new x-rays were ordered.  The impression was 
degenerative joint disease of the knees and history of a torn 
meniscus with two recent surgeries.  

Based upon this evidence, the Board finds that there is no error 
in the reduction of the Veteran's left knee disability rating 
from 20 percent to 10 percent.  The VA treatment records show 
that, subsequent to the Veteran's January 2005 surgery on his 
left knee to repair the torn menisci, the Veteran's symptoms 
improved and he had no additional treatment for his knee until 
December 2005.  At that time, however, the Veteran's increased 
symptoms were related to a loose body in the knee as a result of 
an injury to it in September 2005.  It is clear from the 
treatment records that the symptoms the Veteran's was having in 
December 2005 were due to the loose body and not due to his 
service-connected meniscal tears or degenerative joint disease in 
the left knee.  Nor was it related to the retained metallic 
foreign bodies that were seen in the x-rays of the left knee 
because the March 2006 operation report notes it was a loose 
"bony" body.  Thus, the Board finds that the worsening of the 
Veteran's left knee condition in December 2005 resulting in 
surgery in March 2006 to remove the loose body was the result of 
an intervening injury rather than related to his service-
connected left knee disability.  It is clear that the March 2006 
surgery resulted favorably in resolving the Veteran's symptoms 
due to the loose body in his left knee.  Consequently, the Board 
finds that, in rating the Veteran's service-connected left knee 
disability, it cannot consider the increased symptoms resulting 
from the loose body in the knee from December 2005 through March 
2006 as this was due to nonservice-connected injury and symptoms 
that were different from those related to his service-connected 
left knee disability and was isolated to only a brief period of 
time. 

Furthermore, the Board notes that the findings at the November 
2004 VA examination do not support more than a 10 percent 
disability rating.  Diagnostic Code 5260 is used to evaluate knee 
disabilities based upon limitation of flexion of the knee.  It 
provides for a compensable rating when flexion is limited to 45 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 is used to evaluate knee disabilities based 
upon limitation of extension of the knee, and provides for a 
compensable rating when extension is limited to 10 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of 
motion of the knee is 0 to 140 degrees of extension to flexion.  
38 C.F.R. § 4.71a, Plate II.  At the November 2004 VA 
examination, the Veteran's had full extension of the left knee 
and limitation of flexion to no less than 110 degrees due to 
pain.  Clearly these findings do not meet the schedular 
requirements for a compensable disability rating based upon range 
of motion of the knee even when considering any additional 
functional impairment resulting from flare ups of the knee.  

At most, the findings support a disability rating of 10 percent 
either under Diagnostic Code 5259 or 5003.  Under Diagnostic Code 
5259, symptoms related to the removal of cartilage warrant a 10 
percent rating.  38 C.F.R. § 4.71a.  As the Veteran is status 
post surgical meniscal repair and is still symptomatic, a 10 
percent disability rating would be warranted under this 
Diagnostic Code.

Alternately, under Diagnostic Code 5003, osteoarthritis 
established by x-ray findings is rated on the basis of limitation 
of motion of the affected joints.  When however, the limited 
motion of the specific joint or joints involved would be 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assigned for each involved major joint or group 
of minor joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  As the Veteran has objective findings of painful 
motion of the knee that is noncompensable under the Diagnostic 
Codes that rate limitation of motion, a 10 percent disability 
rating would be warranted under this Diagnostic Code.  The Board 
notes that separate disability ratings under these Diagnostic 
Codes would not be warranted as it would constitute impermissible 
pyramiding since the symptoms used to rate the disability under 
each Diagnostic Code would be the same.  See 38 C.F.R. § 4.14.

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against finding that the reduction of the 
disability rating for the Veteran's left knee disability from 20 
percent to 10 percent was improper.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  Consequently, the Veteran's 
appeal must be denied.


ORDER

A finding that the reduction in the disability rating for the 
service-connected torn medial and lateral meniscus of the 
Veteran's left knee from 20 percent to 10 percent, effective from 
November 30, 2006, was improper is denied.


REMAND

The Board finds that remand of the issue of entitlement to a 
disability rating in excess of 10 percent as of November 30, 
2006, is necessary for additional development.  In his Notice of 
Disagreement filed in January 2008, the Veteran made reference to 
VA treatment records that are subsequent to November 2006, which 
is the last date of the VA treatment records that are in the 
claims file.  For example, he referenced an August 2007 MRI 
(magnetic resonance imaging) study and a November 2008 
(questionably 2007) evaluation by an orthopedic specialist.  
Consequently, the Board finds that remand is necessary to obtain 
these VA treatment records.  

Furthermore, the Veteran's statements indicate that his left knee 
disability had worsened since the last VA examination in November 
2006.  As a result, the Board finds that remand is necessary to 
obtain a new VA examination to determine the current severity of 
the Veteran's left knee disability.

Accordingly, this case is REMANDED for the following:

1.  Obtain the Veteran's medical records from 
the VA Medical Center in Clarksburg, West 
Virginia, for treatment for complaints 
related to his left knee from December 2006 
to the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility should provide a negative 
response if records are not available.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the Veteran should be 
scheduled for a VA joints examination to 
determine the nature and extent of his 
service-connected left knee disability.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should indicate in 
the report that the claims file was reviewed, 
and provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the Veteran's service-connected left knee 
disability.  The examiner should determine 
the limitation of motion, if any, of the 
Veteran's left knee and discuss whether there 
is pain on movement, instability, swelling, 
tenderness, deformity or atrophy of disuse.  
The examiner should elicit information as to 
the frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity. 

3.  Thereafter, the Veteran's claim for a 
disability rating in excess of 10 percent for 
the service-connected torn medial and lateral 
meniscus in his left knee subsequent to 
November 30, 2006 should be readjudicated.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, this claim 
should be returned to this Board for further 
appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


